         Case 3:17-cv-00101-RDM Document 504 Filed 07/10/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                              )
    Consumer Financial Protection Bureau,     )
                                              )
                       Plaintiff,             )       Civil Action No. 3:CV-17-00101
                                              )       (Hon. Robert D. Mariani)
          v.                                  )
                                              )
    Navient Corporation, et al.,              )       Oral Argument Requested
                                              )
                       Defendants.            )


      DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
        Pursuant to Federal Rule of Civil Procedure 12(c) and the United States

Supreme Court’s recent decision on Seila Law LLC v. CFPB, 591 U.S. ___, No.

19-7 (June 29, 2020), Defendants Navient Corporation, Navient Solutions, LLC,

and Pioneer Credit Recovery, Inc. (collectively, “Defendants”), by and through

undersigned counsel, hereby move for judgment on the pleadings in favor of

Defendants on Counts I through XI of the Complaint.1 See Compl. ¶¶ 138-97. In

support of this motion, Defendants submit the attached Memorandum of Law and

accompanying exhibits.


1
 To the extent the Court believes it is necessary to consider materials outside the
pleadings, Defendants’ motion alternatively may be converted to a motion under
Rule 56. See McLaughlin v. Forty Fort Borough, 64 F. Supp. 3d 631, 638 (M.D.
Pa. 2014) (Mariani, J.) (“If the Court considers evidence outside of the pleadings, it
may convert the motion to dismiss into a motion for summary judgment.”).

                                          1
      Case 3:17-cv-00101-RDM Document 504 Filed 07/10/20 Page 2 of 4




Dated: July 10, 2020              Respectfully submitted,


                                  /s/ Jonathan E. Paikin
                                  Jonathan E. Paikin (DC 466445) (pro hac vice)
                                  Daniel P. Kearney (DC 977148) (pro hac vice)
                                  Karin Dryhurst (DC 1034290) (pro hac vice)
                                  Gary R. Dyal (DC 176830) (pro hac vice)
                                  Wilmer Cutler Pickering
                                    Hale and Dorr LLP
                                  1875 Pennsylvania Avenue, NW
                                  Washington, DC 20006
                                  jonathan.paikin@wilmerhale.com
                                  daniel.kearney@wilmerhale.com
                                  karin.dryhurst@wilmerhale.com
                                  gary.dyal@wilmerhale.com
                                  Tel: 202-663-6000
                                  Fax: 202-663-6363

                                  Daniel T. Brier (PA 52348)
                                  Myers Brier & Kelly, LLP
                                  425 Spruce Street, Suite 200
                                  Scranton, PA 18503
                                  dbrier@mbklaw.com
                                  Tel: 570-342-6100
                                  Fax: 570-342-6147

                                  Counsel for Navient Corporation, Navient
                                  Solutions, LLC, and Pioneer Credit
                                  Recovery, Inc.




                                    2
         Case 3:17-cv-00101-RDM Document 504 Filed 07/10/20 Page 3 of 4




                  CERTIFICATE OF NON-CONCURRENCE


      I hereby certify that I sought concurrence from Plaintiff’s counsel, Nicholas

K. Jabbour, in relation to this Motion. Plaintiff’s counsel does not concur in this

motion

                                        /s/ Karin Dryhurst
                                        Karin Dryhurst (DC 1034290) (pro hac vice)
                                        Wilmer Cutler Pickering
                                          Hale and Dorr LLP
                                        1875 Pennsylvania Avenue, NW
                                        Washington, DC 20006
                                        karin.dryhurst@wilmerhale.com
                                        Tel: 202-663-6000
                                        Fax: 202-663-6363
       Case 3:17-cv-00101-RDM Document 504 Filed 07/10/20 Page 4 of 4




                         CERTIFICATE OF SERVICE


      I hereby certify that on July 10, 2020, I filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send notification of such

filing to all counsel of record who are deemed to have consented to electronic

service.

                                      /s/ Karin Dryhurst
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363
